COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


UNION PACIFIC RAILROAD                           §
COMPANY,                                                         No. 08-15-00329-CV
                                                 §
                              Appellant,                           Appeal from the
                                                 §
v.                                                            County Court at Law No. 5
                                                 §
MERLINDA VIGIL, INDIVIDUALLY                                   of El Paso County, Texas
AND AS ADMINISTRATOR OF THE                      §
ESTATE OF ANDREW PHILLIP                                         (TC#2015DCV2273)
VIGIL,                                           §

                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to vacate order and

dismiss the appeal as moot and concludes the motion should be granted. We therefore grant the

motion, vacate the trial court’s order denying the special appearance, and dismiss the

interlocutory appeal as moot. We further order Appellant pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.